DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a method of inhibiting EMT in a subject, claimed in claims 37-56 in the reply filed on 1/6/22 is acknowledged. Election was made without traverse of pro-EMT agent and anti-EMT agent; salt of C9-C14 fatty acid (anti-EMT agent) and octanoate salt (pro-EMT agent); cancer (disease) and intravenous administration.
Claims 1-5,7-8,11,17-18, 20,22,24,27, 44 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 37-43, 45 and 47-56 read on the elected Group II and species and are under consideration. 

			
			Claim Interpretation
Claim 37 is drawn to a method for inhibiting EMT in a subject, wherein the method comprises administering to the subject a composition of claim 17. The composition of claim 17 comprises:
1. no pro-EMT agent or a low concentration of pro-EMT agent; OR
2.  a content of pro-EMT agent and anti-EMT agent in a ratio of 7:30 to 0:10. Due to the recitation of “OR”, claim 17 does not require a pro-EMT agent or a low concentration of pro-EMT agent or a ratio of pro and anti-EMT agent. The agents are all claimed in the alternative. Therefore, the broadest reasonable interpretation of claim 37 (because the recitation of “no pro-EMT agent”) does not contain any pro or anti-EMT agent. 
With respect to claim 47, the only required component is albumin. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 37-43, 45 and 47-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting or reducing EMT with nonanoic acid, decanoic acid, sodium decanoate, albumin with sodium decanoate, undecanoate and sodium laurate and treatment of lung cancer and breast cancer with sodium decanoate, does not reasonably provide enablement for treatment of all cancers or the diseases/conditions of claims 43, 47 and 56 with the composition of claims 1 and 17. The instant specification is also not enabled for inhibiting or reducing EMT in a subject with the composition of claim 17.  The specification does not enable any person skilled in the art to which it to pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
Claim 37 is drawn to a method for inhibiting EMT in a subject, wherein the method comprises administering to the subject a composition of claim 17. The composition of claim 17 comprises:
1. no pro-EMT agent or a low concentration of pro-EMT agent; OR
2.  a content of pro-EMT agent and anti-EMT agent in a ratio of 7:30 to 0:10. Due to the recitation of “OR”, claim 17 does not require a pro-EMT agent or a low concentration of pro-EMT agent or a ratio of pro and anti-EMT agent. The agents are all claimed in the alternative. Therefore, the broadest reasonable interpretation of claim 37 (because the recitation of “no pro-EMT agent”) does not contain any pro or anti-EMT agent. With respect to claim 47, the only required component is albumin. 
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, the broadest reasonable interpretation of the claims do not actually require a C9-C12 fatty acid. 
			
	(3) The state of the prior art and (5) The predictability or unpredictability of the art:
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating all cancer is non-existent. Importantly, the prior art is silent regarding treatment of all types of cancer with a single agent or combination of agent. There is no known anticancer agent that is effective against all cancer cell types and other diseases/conditions listed in the claims.
With respect to “albumin”, Hoogenboezem et al. (Adv. Drug Deliv Rev 2018 May:130:73-89) teach that albumin is a carrier for anti-cancer drugs. Hoogenboezem et al. teach that albumin is able to prolong the circulation half-life of otherwise rapidly cleared drugs. There is no teaching that albumin (required for claim 47) would be able to treat cancer generally. 
  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer cells in a mammal, including a human subject, with the claimed active ingredient makes practicing the claimed invention unpredictable. Thus, the specification or the art does not provide enablement for treatment of all diseases metastatic cancer.
The instant claims are very broad and inclusive of all diseases including cancer. The breadth of the claim exacerbates the complex nature of the subject matter to which the present claim is directed.  The claims are extremely broad due to the vast number of diseases/conditions and cancer types. Thus, the specification does not provide enablement for the instant claims. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Importantly, it is known in the art that there is not a clear understanding of the origins and pathophysiology of many disease and conditions. Given this fact, historically the development of new drugs has been difficult and time-consuming.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for the instant claims,  it would be highly unpredictable given the art and the breadth of the claims to determine if the composition of the instant claims can inhibit EMT and treat all diseases/conditions, including cancers. 


(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential inhibition of EMT with nonanoic acid, decanoic acid, sodium decanoate, undecanoate, sodium laurate and albumin in combination with sodium decanoate. The Applicants also provide sufficient guidance to the potential treatment of lung cancer cells and breast cancer cells with sodium decanoate (Examples 7-8). 
In contrast, the applicant provides little in way of direction or guidance regarding inhibiting EMT in a subject with other C9-C14 fatty acids or treatment of other diseases/conditions. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here. The instant breadth of the claim is broader than the disclosure. 
In conclusion, the instant application is enabled for inhibiting or reducing EMT with nonanoic acid, decanoic acid, sodium decanoate, albumin with sodium decanoate, undecanoate and sodium laurate and treatment of lung cancer and breast cancer with sodium decanoate, does not reasonably provide enablement for treatment of all cancers or the diseases/conditions of claims 43, 47 and 56 with the composition of claims 1 and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-43, 45 and 47-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37, 39 and 50 are drawn to a method for inhibiting or reducing EMT in a subject, wherein the method comprises administering the composition of claim 17. The composition of claim 17 claims “a content of pro-EMT agent and anti-EMT agent in a ratio of pro-EMT agent: anti-EMT agent that is from 7:3 to 0:10”.  The limitation “a content of pro-EMT agent” means that some amount of pro-EMT agent is required. However, because the ratio of pro-EMT agent: anti-EMT agent can be 0:10, there are embodiments that do not contain any pro-EMT agent. The ratio of 0:10 in the claim is internally inconsistent and it is unclear if “a content of pro-EMT” is required for that part of the claim. The Examiner is aware that there are embodiments that contain “no pro-EMT agent or a low concentration of pro-EMT agent”, however the ratio is referring back to the limitation of “a content of pro-EMT agent and anti-EMT agent”. Claim 47 (administering the composition of claim 1) also has the same issues stated above. The ratio of 0:10 is inconsistent with the limitation “a content of pro-EMT agent and anti-EMT agent”.  The claims are indefinite and it is unclear what are the required components of the claim. Therefore, it is impossible to determine the metes and bounds of the claims. 
Claims 38-43, 45 and 48-56 are rejected for depending from the rejected claims. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 43, 47, 55, 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiessling et al. (US2012/0238998). 
With respect to claims 37 and 47, Kiessling et al. teach a composition comprising albumin that is pasteurized and then octanoate reduced for therapeutic uses such as in detoxifying plasma, acute or chronic liver disease and as a dialysate in extracorporeal liver dialysis (Abstract). Kiessling et al. teach the albumin solution was practically free of sodium caprylate (i.e. <95% of the original albumin bound octanoate) (Example 3). Kiessling et al. also teach that HSA preparations with 6.4 mM, 3.2 mM and 1.6 mM and without octanoate were used, meeting the limitation of “no pro-EMT”. 
With respect to the limitation “a method for inhibiting or reducing EMT in a subject”, the composition Kiessling et al. reference would inherently have all of the activities and properties of the composition of claims 17 and 37.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Kiessling et al. teach a composition that meets the limitations of claim 17. Therefore, the same composition administered would have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 43 and 55-56,  Kiessling et al. claim the octanoate free albumin is administered to a patient that suffers from liver disease, ascites, or nephronic syndrome (claims 13, 20-23), meeting the limitation of “liver dysfunction”. One of ordinary skill in the art would understand that a physical would prescribe the compound for treatment of the condition. 



Claims 37, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnon et al. (USPN 8,487,001). 
With respect to claims 37 and 40-41, Gagnon et al. teach a composition containing medium chain fatty acids such as capric acid or salts or triglycerides thereof. The MCT are administered to a human or animal needing treatment in an amount to reduce or eliminate neutropenia (Abstract). Gagnon et al. teach cyclophosphamide (CY) or taxotere (TY) administered intravenously at day 0 with MCT to mice (top of col. 9). Table 5 disclosed CY in combination with capric acid (col. 20). Capric acid meets the limitation of C10 fatty acid and anti-EMT agent. With respect to the limitation “a method for inhibiting or reducing EMT in a subject”, the composition of Gagnon et al. would inherently have all of the activities and properties of the composition of claims 17 and 37.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Gagnon et al. teach a composition that meets the limitations of claim 17. Therefore, the same composition administered would have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 42, CY is an anti-cancer drug. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38, 43, 45, 47-49, 53, 55, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiessling et al. (US2012/0238998).
The teachings of Kiessling et al. are presented in detail above. The reference does not teach the concentration of low anti-EMT agent or the concentration of albumin. However, the teachings of Kiessling et al. is suggestive of the limitations. 
With respect to claims 38, 45, 48-49, the concentration of the pro-EMT agent is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Kiessling et al. teach  that a stabilizer free (i.e. octanoate free) albumin is needed for higher detoxification efficiency and binding capacity for toxins. Kiessling et al. teach the albumin solution was practically free of sodium caprylate (i.e. <95% of the original albumin bound octanoate) (Example 3). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the composition , to arrive at an albumin composition with the least amount of pro-EMT agent (octanoate). 
With respect to claim 53, the concentration of an active agent is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the amount of albumin to arrive at the range of claim 53.


Conclusion
No claims are allowed. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654